In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00005-CR
      ___________________________

    CESAR ABRAM PADILLA, Appellant

                       V.

           THE STATE OF TEXAS


   On Appeal from the 213th District Court
          Tarrant County, Texas
        Trial Court No. 1554757D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Cesar Abram Padilla attempts to appeal from his conviction for

possession of marihuana of two ounces or less. See Tex. Health & Safety Code Ann.

§ 481.121(b)(1). On October 12, 2018, Padilla pleaded guilty pursuant to a plea

bargain, and in accordance with that plea bargain, the trial court sentenced him to

ninety days in Tarrant County Jail.1 No motion for new trial was filed, so Padilla’s

notice of appeal was due November 11, 2018, but was not filed until January 3, 2019.

See Tex. R. App. P. 26.2(a)(1).

      On January 8, 2019, we notified Padilla of our concern that we lack jurisdiction

over his appeal because his notice of appeal was not timely filed. See Tex. R. App. P.

26.2(a). We warned Padilla that we could dismiss his appeal unless he or any party

responded by January 18, 2019, and showed grounds for continuing this appeal.2 See

Tex. R. App. P. 44.3. Padilla filed a response, but it does not show grounds for

continuing the appeal.

      Our appellate jurisdiction is triggered through a timely filed notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not


      1
       Padilla also waived his right of appeal as part of the plea bargain. Consistent
with Padilla’s plea bargain, the “Trial Court’s Certification of Defendant’s Right of
Appeal” states that this “is a plea-bargain case, and the defendant has NO right of
appeal.” See Tex. R. App. P. 25.2(a)(2), (d).
      2
        We also warned Padilla that his appeal could be dismissed based upon the trial
court’s certification. See Tex. R. App. P. 25.2(d), 44.3.


                                           2
timely filed under rule 26.2, we do not have jurisdiction to address the merits of the

appeal and may take no action other than dismissal. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 26.2(a), 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 14, 2019




                                             3